Citation Nr: 0204598	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  99-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 decision by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to suffer from a permanent and 
total service-connected disability due to the loss or loss of 
use of both lower extremities so as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
the loss or loss of use of one lower extremity, together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

2.  The veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.809 (2001).  

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.809a (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

Service connection is currently in effect for post-traumatic 
stress disorder, evaluated as 50 percent disabling; the 
residuals of trauma to the low back with spondylolysis and 
degenerative joint disease, evaluated as 20 percent 
disabling; degenerative arthritis of the left knee, evaluated 
as 10 percent disabling; a disability manifested by a painful 
right knee with degenerative arthritis, evaluated as 
10 percent disabling; bilateral defective hearing, evaluated 
as 10 percent disabling; bilateral tinnitus, evaluated as 
10 percent disabling; bilateral otitis externa, evaluated as 
10 percent disabling; and residual shell fragment wound scars 
of the throat, evaluated as noncompensably disabling.  The 
veteran is additionally in receipt of a total compensation 
rating based upon individual unemployability.

A private whole body bone scan conducted in March 1997 was 
consistent with degenerative changes in the medial aspect of 
both knees, somewhat greater on the left than the right; 
degenerative changes in the thoracic and lower lumbar spine; 
and a slight asymmetrical increased uptake in the right hip 
when compared to the left.  

Private magnetic resonance imaging of the thoracic and lumbar 
spine, likewise conducted in March 1997, showed no evidence 
of a compression fracture or of osseous metastatic disease.  
The veteran's spinal cord was well visualized, without 
evidence of a mass or syrinx.  There was a small focal 
posterior protrusion of the disc at the level of the 9th and 
10th thoracic vertebrae, which was ventrally contouring the 
veteran's spinal cord.  Additionally noted was a smaller 
focal posterior extension of the disc at the level of the 2nd 
and 3rd thoracic vertebrae resulting in minimal, if any, 
contouring of the spinal cord.  

There were degenerative changes in the lower thoracic and 
lumbar spine, as well as posterior bulging of the discs at 
the level of the 2nd and 3rd, the 3rd and 4th, and the 4th 
and 5th lumbar vertebrae, as well as at the level of the 5th 
lumbar vertebra and 1st sacral segment.  There was a grade I 
spondylolisthesis of L5 on S1, as well as a reverse 
spondylolisthesis of L4 on L5.  Additionally noted was focal 
stenosis of the spinal canal secondary to degenerative 
changes of the facet joints, in conjunction with posterior 
bulging at the levels of the 2nd and 3rd, 3rd and 4th, and 
4th and 5th lumbar vertebrae, and at the level of the 5th 
lumbar vertebra and 1st sacral segment.  

The clinical impression was that of degenerative changes of 
the lower thoracic and mid to lower lumbar spine; grade I 
spondylolisthesis of L5 on S1, in conjunction with posterior 
subluxation of L4 on L5, coupled with posterior osteophyte 
formation and posterior bulging of the discs at the L4-5 and 
L5-S1 levels, as well as focal stenosis at the L2-3 and L3-4 
levels secondary to posterior bulging of the discs, with 
degenerative changes of the facet joints; small herniated 
nucleus pulposus at the T9-10 level, ventrally contouring the 
spinal cord; and posterior bulging with questionable mild 
herniation of the disc at the T2-3 level causing essentially 
no contouring of the spinal cord.  

In correspondence of March 1997, the veteran's private 
physician wrote that the veteran suffered from right lateral 
calf numbness as well as low back pain.  Reportedly, the 
veteran underwent left knee surgery in May of 1997, and "did 
fine from that."  Approximately two months later, the veteran 
experienced problems with his right leg giving way, and 
ultimately underwent right knee arthroscopic surgery.  
According to the veteran, he was administered a spinal 
anesthetic, following which he experienced numbness in his 
right lateral calf, such that he (i.e., the veteran) blamed 
his right leg symptoms on that anesthesia.  In any case, the 
veteran's back and right leg symptomatology had reportedly 
been getting worse.

On physical examination, back tenderness was "minimal at 
most."  The flexibility in the veteran's lower back was 
suboptimal, though there was no definite weakness in the 
lower extremity.  The quadriceps and Achilles reflexes were 1 
to 2, and appeared fairly symmetrical.  

Additionally noted was that the veteran had undergone 
magnetic resonance imaging of his lumbar spine, the quality 
of which, though suboptimal, showed significant degenerative 
discs at the level of the 4th and 5th lumbar vertebrae, and 
at the 5th lumbar vertebra and 1st sacral segment.  There was 
spondylolisthesis at the 5th lumbar vertebra and 1st sacral 
segment, as well as a retrolisthesis at the level of the 4th 
and 5th lumbar vertebrae.  In addition to the spondylosis 
changes, there were degenerative disc changes at both levels, 
in conjunction with disc bulging.  

According to the veteran's physician, the veteran suffered 
from back and right leg symptoms.  In his (i.e., the 
physician's) opinion, these were related to the lumbar 
abnormalities noted on the veteran's magnetic resonance 
imaging, and were most probably not related to his spinal 
anesthesia.  

In September 1999, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a parachute accident in service, at which time he 
injured his back.  Following discharge, the veteran worked 
for the Federal Government, during the course of which he 
reinjured his back.  Since the time of that reinjury, the 
veteran had suffered a "great deal" of severe back pain, as 
well as difficulty "trying to function."  According to the 
veteran, in 1959, he applied for Social Security, which he 
received due to severe arthritis involving his back, and his 
knees, as well as post-traumatic stress disorder.  

Noted at the time of examination was that the veteran 
received lumbar epidural injections on an "every six months" 
basis.  According to the veteran, this gave him some degree 
of relief.  The veteran's "biggest complaint" regarding his 
back consisted of extreme stiffness, to the extent that he 
had become progressively immobile.  Reportedly, the veteran 
was unable to bend to put on his shoes and socks, and due to 
weakness in his thighs, could not lift his legs to perform 
that task.  

When questioned, the veteran stated that he experienced pain 
when he attempted to stand, as well as when he sat, and 
either twisted or turned.  Additionally noted was numbness 
involving the veteran's right leg, especially around the knee 
and foot.  According to the veteran, he had been diagnosed 
with radiculopathy and was unable to walk long distances due 
to severe pain involving his back.  

The veteran additionally complained of having knee pain and 
stated that he had been given a diagnosis of traumatic 
arthritis.  Reportedly, he experienced "swelling and 
stiffness."  According to the veteran, he was unable to sit 
down and/or get up from a chair without using the arm rests.  
He complained of having difficulty in ascending or descending 
stairs, due to the fact that his knees would not bend 
sufficiently.  

According to the veteran, he walked with a cane in order to 
stabilize himself.  The veteran stated that he currently wore 
no back support, though he did utilize Ace wraps for his 
knees.  While he had not undergone back surgery, he had 
undergone arthroscopies for both knees which, in his opinion, 
did not seem to help significantly.  

On physical examination, the veteran was unable to extend his 
lumbosacral spine.  The standing position was in 20 degrees 
of forward flexion.  The veteran was able to forward flex 
from 20 to 60 degrees, though with pain on flexion as well as 
on extension.  There were varus deformities of both knees, 
and the veteran walked with a stiff knee gait bilaterally.  
When asked to sit in a chair, the veteran sat with his knees 
almost completely extended.  When attempting to stand, he did 
so by pushing himself up on the handrail, and then coming to 
an erect position.  

The veteran's right knee displayed moderate effusion, as well 
as a lack of 5 degrees of full extension.  His flexion was to 
95 degrees, and there was crepitance on range of motion, as 
well as a varus deformity, but no instability.  

The veteran's left knee showed evidence of a moderate 
effusion, with crepitance on range of motion.  The veteran 
lacked 10 degrees of full extension, but could flex to 90 
degrees.  There was pain on range of motion, but no 
instability.  His deep tendon reflexes were absent at the 
right patella and 2+ at the left patella, and in both 
Achilles.  At the time of examination, there was no 
significant strength deficit.  Tests of straight leg raising 
were negative.  

The radiographic studies of the lumbosacral spine revealed 
severe degenerative disc changes involving multiple levels, 
as well as a grade I-II spondylolisthesis at L5 upon S1, with 
"a great deal" of degenerative facet change involving the 
lumbosacral spine.  The radiographic studies of the veteran's 
knees showed severe patellofemoral arthritis, in conjunction 
with moderately advanced arthritis involving the femoral and 
tibial articulations, somewhat more medially than laterally.  

The clinical impression was that of severe degenerative disc 
disease and degenerative joint disease, with a grade I-II 
spondylolisthesis of L5 upon S1, in conjunction with right 
leg chronic L5 radiculopathy; and moderately severe 
degenerative joint disease involving both knees, with a 
limited range of motion, such that the veteran was unable to 
achieve more than 90 degrees of flexion, limiting his ability 
to get up out of a chair, or to go up and down stairs.  Noted 
at the time of examination was that the veteran normally 
required at least 110 degrees in order to achieve both of 
those tasks.  

In correspondence of December 2000, the veteran's private 
physician wrote that the veteran was "well known" for his 
severe orthopedic problems, to include back and leg problems.  
Additionally noted was that the veteran was utilizing "braces 
and canes."  According to the veteran's physician, the 
veteran lived in a two-story house, and was getting to the 
point where going up stairs was "getting to be not only 
difficult, but also a threat to his health (because of the 
possibility of falls)."  

In correspondence of late December 2000, another of the 
veteran's private physicians wrote that he had been following 
the veteran for some time for chronic low back and lower 
extremity pain.  Reportedly, the veteran had a long-standing 
degenerative pathology of the lumbar spine, as well as 
herniated and bulging discs at multiple levels.  Additionally 
noted was a retrolisthesis at L4 on L5, in conjunction with 
spondylolisthesis of L5 on S1.  

According to the veteran's physician, this created a 
symptomatic radiculopathy, as well as lumbar spinal stenosis.  
The veteran's physician commented that the veteran had 
undergone epidural steroid injections on multiple occasions, 
from which he seemed to benefit.  Reportedly, the veteran did 
experience a significant decrease in his mobility secondary 
to chronic pain and his antalgic gait.  According to the 
veteran's physician, the veteran suffered from decreased 
sensation in the L4, L5, and S1 dermatomes, mainly on the 
right, secondary to a radicular origin.

In the opinion of the veteran's physician, due to the 
veteran's chronic pain and impairment in mobility, he was 
unable to perform any job which would require prolonged 
sitting or standing.  The veteran would certainly not be a 
candidate for any type of position which would require him to 
do any bending, twisting, lifting, pushing, or pulling.  

In the opinion of the physician, the veteran's impairment in 
mobility was due both to his lumbar spine and bilateral knee 
pathology.  Due to the veteran's lumbar spinal stenosis, 
prolonged standing and/or walking would create significant 
pain, which would certainly be exacerbated by stairs, as well 
as by walking for long distances.


Analysis

The veteran in this case seeks financial assistance in 
acquiring either specially adapted housing, or special home 
adaptations.  In pertinent part, it is argued that, as a 
result of his various service-connected disabilities, the 
veteran is no longer able to navigate steps at his primary 
residence, adversely impacting upon his "quality of life."  

Regarding the veteran's entitlement to financial assistance 
in acquiring specially adapted housing, the Board notes that 
such assistance is available to a veteran who has a permanent 
and total service-connected disability due to:  (1) the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without aid of braces, crutches, canes, 
or a wheelchair; or (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; or (3) the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.809 (2001).  

Financial assistance in acquiring special home adaptations is 
available to a veteran who, though not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes, with 5/200 or less visual acuity, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.809a (2001).  

In the present case, at the time of the aforementioned VA 
orthopedic examination in September 1999, the veteran stated 
that he was unable to sit down in or get up from a chair 
without using the arm rest.  Clearly, then, the veteran is 
not shown to suffer from a loss of use of either his upper 
extremities.  While exhibiting a "stiff knee" gait 
bilaterally, the veteran was nonetheless able to walk.  At 
the time of examination, there was no evidence of instability 
of the veteran's knees or any significant strength deficits.  
While it is true that, at the time of said examination, the 
veteran admitted to walking with a cane, this was not due to 
the fact that the veteran was otherwise unable to ambulate, 
but rather as an aid in "stabilizing himself."  

The Board acknowledges that, at present, the veteran suffers 
from what would appear to be rather significant low back and 
bilateral knee pathology.  Nonetheless, based on the evidence 
of record, there is no indication that, as a result of the 
veteran's various service-connected disabilities, he suffers 
from a loss or loss of use of any upper or lower extremity.  

Nor is there any indication that, as a result of a service-
connected eye disability, the veteran suffers from blindness 
in either eye.  Under such circumstances, financial 
assistance in the acquisition of either specially adapted 
housing or special home adaptations is not warranted.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
those  provisions redefine the obligations of the VA with 
respect to the duty to assist, and an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claim.  

This is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  He has also been afforded 
sufficient opportunity to submit evidence to support his 
claim.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by the aforementioned legislation in 
connection with these particular claims.  



ORDER

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.  

A certificate of eligibility for financial assistance in 
acquiring special home adaptations is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

